Citation Nr: 0319901
Decision Date: 08/11/03	Archive Date: 10/02/03

DOCKET NO. 95-39 016               DATE AUG 11, 2003 

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUES 

1. Whether new and material evidence has been submitted to reopen
a claim for service connection for end-stage renal disease (ESRD)
secondary to medication prescribed for a service-connected
disability. 

2. Entitlement to VA compensation under the provisions of 38
U.S.C.A. 1151 for end-stage renal disease.

WITNESSES AT HEARING ON APPEAL 

The veteran and his spouse

ATTORNEY FOR THE BOARD 

J. L. Tiedeman

INTRODUCTION

The veteran had active military service from May 1943 to November
1948, from May 1950 to October 1951, and from August 1954 to
January 1964.

This case comes before the Board of Veterans' Appeals (Board) on
appeal from adverse rating decisions issued by the Houston, Texas,
Department of Veterans Affairs (VA) Regional Office (RO) which have
denied the benefits sought on appeal.

In an April 1996 decision, the Board denied service connection for
ESRD secondary to medication prescribed for a service-connected
disability. The veteran was notified of this decision and did not
appeal. That decision remanded the closely associated issue of
entitlement to VA compensation under the provisions of 38 U.S.C.A.
1151 for ESRD secondary to medication prescribed by VA for
consideration of Brown v. Gardner, 115 S.Ct. 552 (1994). Following
this remand, in a May 1997 decision, the Board denied entitlement
to benefits under the provisions of 1151 for ESRD secondary to
medication prescribed by VA. The veteran appealed to the United
States Court of Appeals for Veterans Claims (Court) and, in August
1999, the Court issued a memorandum decision that vacated the
Board's May 1997 decision and remanded the matter for further
adjudication.

The Board remanded the veteran's claims to the RO in December 1999
and requested the RO to determine whether new and material evidence
had been submitted to reopen a secondary service connection claim
and to obtain additional clarifying development with respect to the
veteran's more recent allegation that ESRD was caused by the
prescription of APC (a combination of aspirin, phenacetin, and
caffeine) during service and thereafter by VA. Following the
requested development, the Board, in a decision dated in June 2000,
again denied entitlement to benefits under the provisions of 1151
for ESRD secondary to medication prescribed by VA. The Board also
denied the veteran's application to reopen his claim for service
connection for end-stage renal disease secondary to medication
prescribed for a service-connected disability.

2 -

Subsequent to the Board's decision of June 2000, the Veterans
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114
Stat. 2096 (Nov. 9, 2000) was enacted. The VCAA substantially
amended the provisions of chapter 51 of title 38, United States
Code, relating to the notice and assistance to be provided
claimants seeking veterans' benefits.

The veteran again appealed to the Court and, in March 2001, the
Court held that because the Board's decision pre-dated the
enactment of the VCAA, a remand was required in order to provide
the Board with an opportunity to readjudicate the claim under the
new statute in the first instance. The Court vacated the Board's
June 2000 decision and remanded the case to the Board for
readjudication.

In September 2001, the Board again remanded the case for further
development. The requested development having been accomplished to
the extent possible, the case is again before the Board for
appellate adjudication.

FINDINGS OF FACT

1. VA has made reasonable efforts to assist the veteran in the
development of his claim and has notified him of the information
and evidence necessary to substantiate his claim.

2. Entitlement to service connection for ESRD secondary to
medication prescribed for a service-connected disability was denied
in an April 1996 Board decision, and that decision is final.

3. The evidence presented since the denial of service connection
for ESRD secondary to medication prescribed for a service-connected
disability does not tend to show that the veteran has ESRD which is
attributable to any medication provided him for a service-connected
disability.

- 3 -

4. The clear preponderance of the competent medical evidence is
against a finding that the veteran developed ESRD because of any
medication prescribed by VA.

CONCLUSIONS OF LAW

1. The April 1996 Board decision denying service connection for
ESRD secondary to medication prescribed for a service-connected
disability is final. 38 U.S.C.A. 7104 (West 2002); 38 C.F.R. 3.156
(2002).

2. The evidence received and submitted since the time of the last
final denial of the veteran's secondary service connection claim
for ESRD is not new and material, and the claim for this benefit is
not reopened. 38 U.S.C.A. 5108, 7104 (West 2002); 38 C.F.R..
3.156(a) (2002).

3. The requirements for an award of compensation under 38 U.S.C.A.
1151 for ESRD are not met. 38 U.S.C.A. 1151 (West 2002); 38 C.F.R.
3.358 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA. As noted above, there has been a significant change in the
law during the pendency of this appeal with the enactment of the
VCAA. This law eliminates the concept of a well-grounded claim,
redefines the obligations of VA with respect to the duty to assist,
and supersedes the decision of the United States Court of Appeals
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet.
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot
assist in the development of a claim that is not well grounded).
The new law also includes an enhanced duty to notify a claimant as
to the information and evidence necessary to substantiate a claim
for VA benefits. The VCAA was implemented with the adoption of new
regulations. See 38 C.F.R. 3.102, 3.156(a), 3.159 and 3.326a; see
also Disabled American Veterans v. Sec

- 4 -

of Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App.
LEXIS 8275 (Fed. Cir. May 1, 2003); VAOPGCPREC 1-2003 (May 21,
2003).

VA has a duty to notify the appellant and his representative, if
represented, of any information and evidence needed to substantiate
and complete a claim. 38 U.S.C. 5102 and 5103 (West 2002). The
provisions of 38 U.S.C.A. 5103(a) require VA to assist the
appellant with his or her claim and to provide him or her with
notice of evidence needed to support the claim. VA is required to
notify the claimant which evidence, if any, will be obtained by the
claimant and which evidence, if any, will be retrieved by VA.
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both
the statute, 38 U.S.C. 5103(a), and the regulation, 38 C.F.R.
3.159, clearly require the Secretary to notify a claimant which
evidence, if any, will be obtained by the claimant and which
evidence, if any, will be retrieved by the Secretary).

The appellant was notified in the RO's June 1991, April 1995 and
November 1997 rating decisions that new and material evidence had
not been presented to reopen a claim for service connection for
ESRD secondary to medication prescribed for a service-connected
disability and that entitlement to VA compensation under the
provisions of 38 U.S.C.A. 1151 for end-stage renal disease was not
warranted. These rating decisions and the following documents
informed the appellant of the evidence needed to substantiate his
claims: a statement of the case (SOC), dated in September 1991; the
supplemental statements of the case (SSOC's), dated in April 1993,
July 1996, March 2000, June 2002, and April 2003; and Board
decisions and remands, dated in April 1996, May 1997, December
1999, and September 2001. .Reports of Contact (VA Form 119)
completed in March 2002 and July 2002 reflect that a VA employee of
the RO contacted the veteran to ensure that he was notified of
evidence needed to substantiate his claim and that VA had obtained
all pertinent medical records. The provisions of 38 U.S.C.A.
5103(a) and 38 C.F.R. 3.159 have been satisfied. See Quartuccio,
supra.

Second, VA has a duty to assist the appellant in obtaining evidence
necessary to substantiate the claims. 38 U.S.C. 5103A (West 2002).
The RO has requested

- 5 -

and obtained service medical records as well as VA and private
medical records. in a March 2002 submission, the veteran indicated
that all of his medical records were in his claims folder.
Likewise, in March 2002, the veteran wrote that there was
"absolutely nothing else to develop in [his] case." The Board
therefore finds that additional development is not required. The
veteran was afforded a VA examination in January 1993 to determine
whether or not his renal condition was caused by medications he had
been prescribed for treatment of his service- connected back
disorder. Further, follow-up expert medical opinions with respect
to the etiological questions at issue were provided in November
1994, March 2000, April 2002, and March 2003. Additionally, the
veteran has been afforded the opportunity to present testimony at
hearings held in January 1972, September 1975, and December 1992.

In the circumstances of this case, further development would serve
no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546
(1991) (strict adherence to requirements in the law does not
dictate an unquestioning, blind adherence in the face of
overwhelming evidence in support of the result in a particular
case; such adherence would result in unnecessarily imposing
additional burdens on VA with no benefit flowing to the veteran);
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would
only result in unnecessarily imposing additional burdens on VA with
no benefit flowing to the veteran are to be avoided). VA has
satisfied its ,duties to notify and to assist the appellant in this
case. Further development and further expending of VA's resources
is not warranted.

Law and Regulations. In general, service connection may be
established for Disability resulting from disease or injury
suffered in line of duty. 38 U.S.C.A. 1110, 1131. Disability which
is proximately due to or the result of a service- connected disease
or injury shall be service connected. 38 C.F.R. 3.310(a).

Where any veteran shall have suffered an injury or an aggravation
of an injury, as a result of VA hospitalization, medical or
surgical treatment, not the result of the veteran's own willful
misconduct, and such injury or aggravation results in

- 6 -

additional disability, disability compensation shall be awarded in
the same manner as if such disability or aggravation were incurred
in service. 38 U.S.C.A. 1151.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States
Supreme Court held that VA's interpretation of 1151, as
encompassing only additional disability resulting from VA
negligence or from accidents during treatment, was unduly narrow.
The Supreme Court found that the statutory language of 38 U.S.C.A.
1151 simply required a causal connection between VA hospitalization
or treatment and additional disability and there was no need for
any identification of "fault" on VA's part. The Supreme Court
further found that the then-implementing regulation, 38 C.F.R.
3.358(c)(3) (1991), was not consistent with the plain language of
38 U.S.C.A. 1151 with respect to that regulation's inclusion of a
fault or accident requirement.

However, the Court further held that not every "additional
disability" was compensable. The Court did not intend to cast any
doubt on the regulations insofar as they excluded coverage for
incidence of a disease's or injury's natural progression, occurring
after the date of treatment, in which case VA's actions would not
be considered the cause of disability. Likewise, there was no
intention to compensate veterans for the necessary consequences of
treatment to which they consented. In sum, the Supreme Court found
that the statutory language of 38 U.S.C.A. 1151 simply required a
causal connection between VA medical treatment and additional
disability, but that not every additional disability was
compensable.

in March 1995, amended VA regulations were published to conform
with the Supreme Court's decision. The provisions of 38 C.F.R.
3.358(c)(3) were amended -to remove the fault requirement which had
been struck down by the Supreme Court. The amended regulation
provided that it would be necessary to show that there is
additional disability resulting from a disease or injury or an
aggravation of an existing disease or injury suffered as a result
of VA hospitalization, medical or surgical treatment, or
examination.

7 -


effective in October 1997, 38 U.S.C.A. 1151 was amended by
Congress. See 422(a) of PL 104-204. The purpose of this amendment
was, in effect, to overrule the Supreme Court's decision in
Gardner, which held that no showing of negligence or fault was
necessary for recovery under 1151.

Where a law or regulation changes after a claim has been filed or
reopened, but before the judicial process has been concluded, the
version most favorable to the appellant applies. Karnas v.
Derwinski, 1 Vet. App. 308 (1991). Because the veteran in this case
filed his 1151 claim before the element of fault was reintroduced
to such claims effective in October 1997, the immediate post-
Gardner state of the law, which was applicable prior to those
amendments is applicable in the veteran's case. Clearly, any 1151
claimant would be better off not having to prove negligence or
fault on VA's part instead of simply demonstrating a causal
connection between VA medical treatment and additional disability.
Accordingly, in evaluating the veteran's present 1151 claim, the
Board is only required to find a direct causal connection between
medication prescribed by VA and any additional disability of the
veteran caused thereby, without regard to negligence or fault.

Reopening a claim. If new and material evidence is presented or
secured with respect to a claim which has been disallowed, the
Secretary shall reopen the claim and review the former disposition
of the claim. 38 U.S.C.A. 5108. Reopening a claim for service
connection which has been previously and finally disallowed
requires that new and material evidence be presented or secured
since the last final disallowance of that claim. Evans v. Brown, 9
Vet. App. 273, 285 (1996); see Graves v,. Brown, 8 Vet. App. 522,
524 (1996).

The Board must determine whether the evidence presented or secured
since the prior final disallowance of the claim is new and material
and, if the evidence is new and material, the claim must be
reopened and the former disposition reviewed based on all the
evidence of record to determine the outcome of the claim on the
merits. Evans, at 283; Manio v. Derwinski, 1 Vet. App. 140, 145
(1991). New and material evidence is defined as follows:

8 -

New and material evidence means evidence not previously submitted
to agency decision makers which bears directly and substantially
upon the specific matter under consideration, which is neither
cumulative nor redundant, and which by itself or in connection with
evidence previously assembled is so significant that it must be
considered in order to fairly decide the merits of the claim.

38 C.F.R. 3.156.

Recently new VA regulations have been adopted which implement more
stringent criteria to be met in order to reopen a previously denied
claim with new and material evidence. However, the new, more
stringent, regulations are applicable to claims filed on and after
August 29, 2001. In the present case the veteran filed to reopen
his claim prior to this date. Under the less stringent criteria,
the court has held that new and material evidence can be evidence
which provides a more complete picture of the circumstances
surrounding the origin of a veteran's injury or disability. Hodge
v. West, 155 F.3d 1356 (1998).

The first question in determining whether the evidence is new and
material is whether the newly presented evidence is actually "new"
in the sense that it was not of record at the time of the last
final disallowance of the claim and is not merely cumulative of
other evidence of record. Evans v. Brown, 9 Vet. App. 273, 283
(1996); 5truck v. Brown, 9 Vet. App. 145, 151 (1996). The second
question is whether the evidence is "probative" of the issue at
hand. Evans, 9 Vet. App. at 283. Evidence is "probative" when it
"tend[s] to prove, or actually prov[es] an issue." See Routen v.
Brown, 10 Vet. App. 183, 186 (1997), citing BLACK'S LAW DICTIONARY
1203 (6th ED. 1990). If such evidence is "so significant that it
must be considered in order to fairly decide the merits of the
claim," then the claim must be reopened. Hodge v. West, 155 F.3d
1356 (1998); 38 C.F.R. 3.156(a). When determining whether the
veteran has submitted new and material evidence to reopen

- 9 -

the claim, consideration must be given to all of the evidence since
the last final denial of the claim. Evans v. Brown, 9 Vet. App. 273
(1996), Glynn v. Brown, 6 Vet. App. 523 (1994).

Factual Background. The veteran served on active duty from May 1943
to November 1948, from May 1950 to October 1951, and from August
1954 to January 1964. His service medical records indicate that he
began to develop a back condition during military service. In
December 1964, he was awarded service connection for lower back
strain. Since that time, the veteran has been prescribed numerous
medications for his back condition. His service-connected back
disability is currently classified as herniated disc syndrome, S-1,
and rated as 60 percent disabling.

The service medical records are negative for complaint, finding, or
diagnosis of high blood pressure or hypertension or kidney problems
or ESRD. In March 1948, the veteran complained of problems with his
side and stomach and was prescribed APC. In June 1955, the veteran
complained of hurting his back while performing physical training
and he was provided APC. In December 1955, the veteran complained
of a hot water burn on the left hand and was provided APC. In May
1956, the veteran continued to complain of low back pain and was
provided "Aspirin #30." In June 1956, he was provided aspirin. In
July 1956, he complained of a sore throat and cough and was
provided APC. In August 1956 he was again provided APC.

There are various outpatient treatment records on file reflecting
the veteran's treatment for back pain from 1965 through 1969. These
records clearly reveal that VA prescribed the veteran Darvon on
several occasions. It is also documented that 'the veteran was
prescribed codeine by VA in 1965 and 1968. A private hospital
record in January 1970 revealed a creatine of "1," normal
urinalysis and electro- cardiogram findings of a complete right
bundle-branch block with questionable left ventricular hypertrophy.
When examined by VA in August 1970, the veteran's creatine was 1.1
milligrams percent and urinalysis was within normal limits.

- 10 -

In sworn testimony at a personal hearing in January 1972, when
requested to identify medication which he took for pain due to
service-connected disability, the veteran stated that he had been
prescribed Darvon and codeine. He also argued a connection between
renal papillary necrosis and Tylenol and codeine. He submitted
copies of literature on Tylenol with codeine and Darvon.

In sworn testimony in September 1975, the veteran stated that the
only medication he was on for pain was Darvon. When asked if he was
on any other medication than Darvon, he said that he was not. He
later said that he occasionally took aspirin.

In December 1990, the veteran wrote that he had kidney failure
directly related to Darvon and codeine taken for his service-
connected back disability. He also reported a connection between
renal papillary necrosis and Tylenol, and renal tubular necrosis
with codeine. He submitted copies of literature on Tylenol with
codeine and Darvon. The veteran also submitted pamphlets concerning
high blood pressure and kidneys, a booklet concerning kidney
failure, a newspaper article concerning kidney failure and the use
of Ibuprofen and statements from three physicians from 1987 through
1990. Two statements dated in 1987 said that the veteran had
chronic renal failure, congestive heart failure, and malignant
hypertension. The 1990 statement contained diagnoses of end-stage
renal disease (ESRD), and hypertension.

In a letter dated in January 1991, a private physician, Dr. Richard
J. Foley, stated:

The patient is undergoing ongoing hemodialysis therapy three times
per week for his end-stage renal disease. The cause of his renal
disease is unclear as he was on dialysis when he [was] transferred
to my care. The evidence which I received would suggest that he did
have an underlying hypertensive nephropathy as the cause of his
renal failure.

- 11 -

In February 1991, the veteran wrote that his hypertension was
controlled by dialysis and that he was not currently taking
medication for hypertension. He disagreed with the earlier private
physician's statement that ESRD was related to hypertension and
argued that renal disease was a primary disease and hypertension
was a secondary disorder and that, therefore, renal disease caused
hypertension.

In August 1991, copies of a medical text were received discussing
kidney pathology associated with analgesic or pharmacological
nephropathy. Among other things, this literature noted a
relationship between prolonged ingestion of phenacetin and impaired
renal function, including pathological changes to the kidneys. It
was also indicated that there was a significant correlation between
papillary necrosis and a history of analgesic consumption. It was
noted that acetaminophen (Tylenol) could result in renal tubular
necrosis as well as renal failure.

In August 1991, the veteran submitted a statement by a private
physician, Dr. Barry H. Brooks, who had treated the veteran before
Dr. Foley. In this letter, Dr. Brooks stated:

I attended [the veteran] from 1/23/87 at the beginning of his
treatment. At that time, he came in to see me with regard to a
check up as part of his history and physical[;] he reported to me
that because of a chronic back injury characterized as lumbosacral
myofascitis he had been taking Codeine and Darvon for many years
and in fact had been taking these two medications in large
quantities from 1965 until the time I saw him. As part of his work
up, normal chemistries were performed and he was found to have
severe renal failure with a creatinine of 11.1 at that time.

It was my medical opinion at that time that, it was highly possible
and most likely that the intake of those medicines made a
significant contribution, if not cause, his kidney failure,
however, of significance is that he suffered from

- 12 -

malignant hypertension as well but it was quite possible that the
hypertension was secondary to the renal failure.

In December 1991, copies of medical records from the private
physician, Dr. Brooks, were received which consisted chiefly of
test results. These tests revealed no evidence of calculus,
hydronephrosis or tumor mass; both kidneys measured 10 centimeters
in length.

In February 1992, records from the Cleveland VA Medical Center from
1986 and 1987 were added to the claims folder. When seen for
complaints of back pain in June 1986, the veteran's blood pressure
was 220/120, and it was noted that he had had hypertension since
1983, reportedly difficult to control, and he was prescribed
medication. Laboratory studies in June 1986 showed creatine to be
9.2 milligrams per deciliter. When the veteran was hospitalized in
August 1986 for treatment of accelerated hypertension in a setting
of chronic renal failure and anemia, it was noted that high blood
pressure was discovered in 1984 at the veteran's place of
employment and that medication had been prescribed. There was a
two-year history of documented hypertension and renal failure. The
veteran stated that he frequently did not take his medication
because of side effects. Renal ultrasound showed the kidney to be
of normal size with increased echogenicity of the parenchyma
consistent with chronic renal disease. A progress note during
hospitalization recorded that renal failure was most likely
secondary to poorly controlled hypertension, but other possible
etiologies would not change the treatment. The pertinent diagnosis
was chronic renal failure secondary to accelerated hypertension.
The record shows that the veteran, after initial refusal, began
dialysis very late in 1986.

In sworn testimony in December 1992, the veteran testified that his
hypertension was first noted by VA in 1986 and that hypertension
and renal disease occurred at approximately the same time. He
argued that hypertension was secondary to the kidney failure and
that codeine and Darvon did cause kidney failure. He said a VA
physician in Cleveland treated him with unidentified drugs.

13 -

In January 1993, in response to an inquiry by the RO, a VA
physician, Dr. George Dolson, examined the veteran to determine
whether or not his renal disease was caused by the medications he
took for his back condition. In his report, Dr. Dolson stated:

The question posed by the VA rating board is whether this patient's
end stage renal disease could have resulted from the chronic use of
Darvon, codeine, and Tylenol. End state renal disease due to
analgesic abuse frequently presents as papillary necrosis, however,
an ultrasound performed on this patient on 8/08/85 revealed normal
size kidneys with marked echogenicity of the renal parenchyma
consistent with chronic renal disease but no signs of papillary
necrosis. I reviewed the incidents of end stage renal disease
secondary to codeine and Darvon. Codeine is not associated with
chronic renal failure and does not cause chronic renal failure.
Darvon, likewise, is not reported to cause end stage renal disease
secondary to chronic use. Darvon, however, when taken in massive
doses as part of a suicide attempt may result in fulminant hepatic
necrosis which may lead to acute renal failure. This patient,
however, has not had fulminant hepatic necrosis and acute renal
failure. Tylenol (acetaminophen) has been associated with renal
damage when consumed in quantities greater that I kilogram over
three years.

Dr. Dolson then discussed various studies reported in medical
journals discussing the relationship between the use of Tylenol and
end stage renal disease. Dr. Dolson pointed out that a medical
journal noted that there was a risk of ESRD from taking 1 to 15
kilograms of acetaminophen over a 3 to 25-year period. Another
medical journal noted that, while there was an association between
acetaminophen use and renal failure, there was not an absolute
clinical cause and effect relationship established. Additionally,
considering that Tylenol was one of the most widely used drugs in
the world, the incidences of chronic renal failure due to its use
was

- 14 -

"remarkably small." Dr. Dolson concluded by opining that while he
did not know the exact etiology of the veteran's condition, neither
Darvon nor codeine use had been associated with end stage renal
disease. Furthermore, while there had been some association between
the extended abuse of large doses of Tylenol and the development of
papillary necrosis which may cause end stage renal disease, Dr.
Dolson opined that the veteran's end stage renal disease was not
related to Tylenol use because the veteran did not exhibit
papillary necrosis. He also wrote that the statement submitted by
the veteran's private physician, Dr. Brooks, in August 1991 "is in
error." He pointed out that this private physician did not
specifically identify medications said to result in the veteran's
ESRD.

In June 1993, the veteran submitted a statement arguing that the
January 1991 statement from his private physician, Dr. Foley,
should be withdrawn or not considered, and disputing that
hypertension preexisted renal failure, arguing that since VA had
treated him for renal disease, it had acknowledged that renal
disease was service connected. He also challenged the validity of
the January 1993 medical opinion by Dr. Dolson. In July 1993, the
veteran submitted an affidavit swearing that all medications and
prescriptions he had taken for his back disability since service
had been supplied by VA.

In November 1994, Dr. Horacio J. Adrogue, an expert in renal
disease, examined the veteran's medical history to determine
whether or not his renal disease was related to the medication he
took for his back condition. In his report, Dr. Adrogue noted the
veteran's inconsistent statements that in 1972 he had been
prescribed Darvon and codeine, in 1975 he had been prescribed
Darvon, and in 1991 he had been prescribed Darvon, codeine, Demerol
and unknown medication, each of which was argued to have directly
resulted in ESRD. This physician also noted that the veteran had
received medical prescriptions for Darvon compound (Darvon plus
aspirin plus caffeine) and codeine. His review of the records also
established that the veteran had not been prescribed any
significant amount of acetaminophen (Tylenol or related compound)
that might have caused renal injury. He concurred with earlier
findings that neither codeine nor Darvon were known to cause
chronic renal failure. He also concurred that "sizable amounts" of
acetaminophen (Tylenol)

- 15 -

had to be taken (e.g., a minimum requirement of one gram per day
for 1 to 3 years or a total ingestion of 2 kilograms) to produce
renal failure. He found it of interest that in December 1992, after
the veteran was informed that neither codeine or Darvon could have
caused his chronic renal failure, that the veteran then placed
special emphasis on Tylenol (acetaminophen). However, there was no
evidence that the veteran was prescribed significant amounts of
Tylenol. This physician also wrote that in the past few years, and
after he had developed ESRD requiring maintenance dialysis, the
veteran had subsequently received other analgesics which also had
the potential for inducing nephrotoxicity (i.e., Ibuprofen
(Motrin)).

In conclusion, Dr. Adrogue wrote that the evidence clearly
indicated that the veteran had not received medication prescribed
for the management of disc disease of the spine that might have
caused the renal disease. He went on to indicate that the main
characteristics of the veteran's renal disease of (1) normal size
kidneys on ultrasound, (2) absence of hyperkalemia (a high plasma
potassium level, most common in patients with severe disease of the
renal tubules caused by analgesic nephropathy), and (3) very severe
hypertension and evidence of hypertensive heart disease, and that
these findings were totally unexpected in patients with analgesic
nephropathy. He then went on to indicate that the most common cause
of ESRD in African-American individuals that were nondiabetic was
hypertensive renal disease (e.g., benign or malignant
nephrosclerosis caused by primary or essential hypertension). He
said that the blood pressure records of the veteran were compatible
with that diagnosis since a January 1970 EKG showed signs
compatible with left ventricular hypertrophy while renal function
was normal (BUN 10, creatine 1.0, urinalysis normal). In August
1986, blood pressure was 240/140 and there was a diagnosis of
accelerated hypertension leading to renal failure. It was felt that
the veteran had primary hypertension. Ultrasound of the kidneys
showed normal sized kidneys and increased echogenicity. In December
1986, an EKG was very abnormal, demonstrating enlargement of
cardiac chambers with multiple conduction defects and inverted T-
waves. In December 1986, chest radiograph studies revealed marked
cardiac enlargement as well as a tortuous aorta.

16 -

This professor of medicine and chief of a VA renal section
concluded that severe target organ damage, including left
ventricular hypertrophy and tortuous aorta, had been caused by
long-standing primary or essential hypertension. He said that
hypertension also caused the veteran's chronic renal failure with
normal-sized kidneys. He said that the accelerated form of
hypertension that the veteran had in 1986 was a relatively common
presentation of this disease in African-Americans with essential
hypertension leading to severe renal injury and renal failure
(arteriolar nephrosclerosis). He stated that hypertension was not
secondary to a primary renal disease because of ample evidence of
long-standing hypertensive effects on the aorta and the heart at a
time when neither renal or urine abnormalities were present. He
wrote that the absence of hyperkalemia in the veteran was very
common in "hypertensive renal disease" because the renal tubules
were relatively spared which was most unusual in patients with
analgesic nephropathy (whose renal injury involves primarily the
renal tubules). In additional elements that supported the
conclusion that essential hypertension was the cause of ESRD, but
not analgesic nephropathy, was the absence of "bladder symptoms"
and abnormal urinalyses prior to the development of end-stage renal
failure. He concluded that the analgesics prescribed to the veteran
were not responsible for his development of end-stage renal
failure. Renal disease was most likely caused by essential
hypertension.

In 1995, the veteran submitted multiple statements and associated
documents which were either duplicate of records already on file or
were redundant information with matters previously submitted. While
some of this material was additional medical text, it was not
accompanied by any medical opinion showing a relationship to the
veteran's claim.

The evidence described above was on file and considered by the
Board in its April 1996 decision which denied service connection
for ESRD secondary to medication prescribed for service-connected
disability. In consideration of this evidence, the Board found that
while the veteran had been provided analgesics for treatment of his
service-connected back disorder, a clear preponderance of the
competent clinical evidence on file failed to support any causal
connection between the prescription of such analgesics and the
onset of ESRD. That Board decision noted, as well, that

- 17 -

diagnostic studies of the veteran's kidneys failed to reveal
papillary necrosis or other well-established manifestations of
analgesically caused kidney disease and in fact found that the
clear preponderance of the competent medical evidence on file
showed that the veteran's ESRD was in fact secondary to malignant,
essential hypertension, rather than analgesic nephropathy. This
decision also carefully analyzed all of the clinical evidence on
file and balanced the evidence both in favor of and against the
veteran's claim in reaching its determination that the clear weight
of the evidence was against the claim that the veteran's kidney
disease was caused by medication provided for his service-connected
back. The Board in this decision remanded the allied and closely
associated claim for VA compensation for additional disability in
accordance with 38 C.F.R. 1151 for the RO's initial consideration
of Gardner v. Derwinski, 1 Vet. App. 584 (1991). The veteran was
notified of this decision, he did not timely appeal and the
decision became final.

Subsequent to the issuance of the Board's April 1996 decision is a
June 1996 statement submitted by the veteran in which he continued
to assert that ESRD was a direct result of medication prescribed
for treatment of his service-connected back. It was also argued
that, following his injury in service, he was given large amounts
of APC as a painkiller. He argued that when he left the military,
he was given various medications by VA for his back injury and that
APC was among them. He argued that APC was withdrawn by the Federal
government because phenacetin was proven to cause kidney failure.
Also submitted was a statement in a medical bulletin concerning
phenacetin use and the development of chronic interstitial
nephritis. This bulletin indicated that kidney problems could arise
from a daily consumption of 300 milligrams for a period of three
years. This bulletin also noted that clues suggestive of analgesic
nephropathy included a history of regular analgesic consumption,
small bumpy kidneys by imaging, papillary necrosis, sterile pyuria,
bacteriuria and proteinuria. Also submitted was a computer printout
in May 1996 from "Bill the pharmacist," stating that APC was
withdrawn by the FDA because phenacetin was proved to cause kidney
failure. In December 1996, the veteran wrote that while VA had
directly addressed Darvon and codeine, APC medication had not been
directly addressed.

- 18 -

As noted above, in May 1997, the Board issued a decision denying VA
compensation for additional disability under the provisions of 38
U.S.C.A. 1151 for ESRD secondary to medication prescribed by VA.
The veteran appealed and the Court subsequently issued a decision
which vacated the May 1997 Board decision essentially on the basis
that that decision had failed to adequately address the veteran's
claim that APC caused his renal disease. The Court noted that the
veteran clearly stated that he was prescribed APC by a VA medical
facility after his discharge and that the Board simply failed to
account for one of the appellant's theories of entitlement. The
Board subsequently remanded this issue for additional development.

In May 1997, the veteran submitted additional statements in support
of his claim, specifically with regard to APC. He submitted copies
of three service medical records which documented that he had been
prescribed APC for his "side" in March 1948, for his back in June
1955, and for a left hand hot water bum in December 1955. In
addition to numerous arguments in support of his claim which were
essentially cumulative with arguments which he had made in the
past, the veteran also wrote at this time that he had been
routinely provided APC during service and thereafter by VA, but
that in reviewing his records, he could only find clinical
documentation of the three occasions during service when he was
provided APC. He alleged that "my medical file has been expunged of
APC evidence" except for the copies of three records he had
submitted. He also wrote that APC was the only medication
prescribed and given for pain at the time he was in the Army "and
being treated at the Cleveland VA."

Pursuant to the Board's specific request on remand, the RO
conducted a thorough review of the veteran's substantial claims
folder and identified all records recording that the veteran had
been prescribed APC. The RO found that the veteran had been
prescribed APC during service on seven occasions from March 1948 to
August 1956. The document recording the results of this search also
clearly noted that no records were found of any APC prescriptions
provided the veteran by VA. Upon review of the veteran's extensive
claims folder in preparing this decision, the Board likewise
conducted a thorough review of the veteran's claims folder and
likewise

- 19 -

could find no instance documenting that the veteran had been
prescribed APC by VA at any time. This included review of records
of the veteran's treatment at the VA medical facility in Cleveland
from January 1965 through January 1969, and again from June 1986
through August 1987.

Further, also in conformance with the Board's most recent remand,
the RO forwarded the veteran's entire claims folder back to the VA
physician who had provided an earlier opinion, Dr. Adrogue, who
served as both the chief of the renal section of the local VA
hospital and also as a professor of medicine at the Baylor College
of Medicine. In March 2000, this physician wrote that he had again
thoroughly reexamined the veteran's claims folder and his entire
treatment folder to provide an opinion as to whether the veteran's
renal disease was caused by medication. This physician wrote a
statement that was largely similar to the statement that he had
provided earlier in November 1994. This physician's independent
review of the medical records confirmed that the veteran had
received prescriptions for a Darvon compound (Darvon plus aspirin
plus caffeine). The records did not reveal that the veteran had
been prescribed any significant amount of acetaminophen (Tylenol or
related compound) that might have caused renal injury. He wrote
that he had concluded that neither codeine nor Darvon were ever
known to cause chronic renal failure. Furthermore, sizable amounts
of acetaminophen (Tylenol) need to be taken, in the neighborhood of
one gram per day for one to three years, for a total ingestion of
two kilograms, to produce chronic renal failure, yet there was no
evidence that the veteran had been prescribed any significant
amounts of this medication. As he had in his earlier report, this
physician concluded that the evidence clearly indicated that the
veteran had not received medication prescribed for the management
of disc disease of the spine that might have caused his renal
failure. He went on to explain that the physical characteristics of
the veteran's particular renal disease were totally unexpected in
veterans with analgesic nephropathy. On the other hand, this
physician wrote, again, the most likely cause of the veteran's ESRD
and that the most common cause of such disease in African-Americans
that were nondiabetic was hypertensive renal disease; that is,
benign or malignant nephrosclerosis caused by primary or essential
hypertension. In support of this conclusion, the physician noted
the veteran's blood

- 20 -

pressures from service and thereafter, and noted that in January
1970 an EKG showed signs compatible with left ventricular
hypertrophy while renal function remained normal (BUN 10, creatine
1.0, urinalysis normal). In August 1986, blood pressure was
recorded at 240/140 and there was a diagnosis of accelerated
hypertension leading to renal failure. It was then felt that the
veteran had primary hypertension. Ultrasound of the kidneys
revealed normal sized kidneys and increase echogenicity. In
December 1986, an EKG was very abnormal demonstrating enlargement
of cardiac chambers with multiple conduction defects. That same
month, X-ray studies revealed marked cardiac enlargement as well as
tortuous aorta.

In conclusion, this kidney specialist wrote that the severe target
organ damage, including left ventricular hypertrophy and tortuous
aorta had been caused by long- standing primary or essential
hypertension and it was this disease which also caused chronic
renal failure with normal size kidneys. He wrote that the
accelerated form of hypertension that the veteran had in 1986 was
a relatively common presentation of this disease in African-
Americans with essential hypertension leading to severe renal
injury and renal failure (arteriolar nephrosclerosis). He concluded
that hypertension was not secondary to a primary renal disease
because of the ample evidence of long-standing hypertensive effects
on the aorta and the heart at a time when neither renal or urine
abnormalities were present. This physician concluded that
analgesics prescribed to the veteran were not responsible for
development of end-stage renal failure and that such failure was
mostly likely caused by essential hypertension.

In June 2000, the Board issued a decision denying VA compensation
for additional disability under the provisions of 38 U.S.C.A. 1151
for ESRD secondary to medication prescribed by VA. The Board also
declined to reopen the veteran's claim for service connection for
end-stage renal disease secondary to medication prescribed for a
service-connected disability. The veteran again appealed and the
Court subsequently issued a decision which vacated the June 2000
Board decision and remanded the case for readjudication under the
VCAA. The Board subsequently remanded the case for additional
development, to include obtaining an

- 21 -

opinion with respect to whether it is as likely as not that the
veteran's kidney failure is secondary to the use of APC prescribed
in-service or by VA.

In April 2002, a VA examiner noted that he had reviewed Dr.
Adrogue's March 2000 opinion that the analgesics prescribed to the
veteran were not responsible for the development of end-stage renal
failure. The examiner indicated that, "It is my belief that this
dictation is sufficient. I do not know a better-qualified
specialist in renal diseases than Dr. Adrogue, who is the Chief of
Renal Service."

Subsequently, in March 2003, Dr. Adrogue again reviewed the claims
folder to clarify the potential significance of APC. Dr. Adrogue
noted that a review of the veteran's records indicated that the
veteran was prescribed APC on four occasions, although the amount
of the medication is unclear. Dr. Adrogue indicated that although
it is well-established that APC has the potential, if taken for
long periods and in substantial doses, to cause renal disease, such
illness becomes evident while the patient is still taking these
analgesics or immediately thereafter. He added that the veteran's
records indicate that his renal function remained within normal
limits for many years after he discontinued these analgesics,
indicating that the renal failure documented in August 1986 is
unrelated to his intake of the aforementioned analgesics. Dr.
Adrogue pointed out that the veteran had documented normal renal
function in 1969 and 1970, six years after he discontinued the use
of APC. He wrote, "In conclusion, we believe that the analgesics
prescribed to the veteran were not responsible for his development
of end stage renal failure. His renal disease was most likely
caused by essential hypertension."

Analysis: Second Service Connection Claim. Initially, the Board
finds that new and material evidence to reopen a claim for service
connection for ESRD secondary to medication prescribed for a
service-connected disability has not been presented or secured
since the time that issue was last finally decided by the Board in
April 1996.

- 22 -

Following the April 1996 denial of his claim for service connection
for ESRD, the veteran introduced the APC causation theory in a June
1996 statement in support of his claim. In this statement, the
veteran asserted that he was given large amounts of APC as a
painkiller in service and by VA after he was released from military
service. He has submitted evidence showing that an ingredient of
APC, phenacetin, was proven to cause kidney failure.

Initially, the Board holds that the claim raised by the veteran in
1996 regarding APC it is not a new claim, but an attempt to reopen
the previously denied claim for service connection for ESRD and
that new and material evidence must be presented to reopen this
claim. See Ashford v. Brown, 10 Vet. App. 120 (1997); see also
Ephraim v. Brown, 82 F.3d 399, 402 (Fed Cir. 1996) which held that
"a claim based on the diagnosis of a new mental disorder ... states
a new claim, for the purpose of the jurisdictional requirement,
when the new disorder had not been diagnosed and considered at the
time of the prior [NOD]". In this case, the veteran is seeking
service connection for the same disability, ESRD, and has not
raised a separate and distinct disability claim that had not been
previously considered.

The veteran has argued that APC was prescribed during service and
thereafter by VA. He has also produced evidence which reflects that
APC has been removed from the market because phenacetin within APC
could result in kidney disease if taken in sufficient quantities
over a period of time. However, he has submitted no competent
clinical evidence supporting his claim that phenacetin in APC
actually caused or contributed to cause his own renal failure.

The record reflects that the veteran was prescribed APC on
approximately seven occasions during service from March 1948
through August 1956, and not thereafter (at least by VA). No
evidence provided would support a reasonable conclusion that the
seven prescriptions of APC the veteran received during service from
1948 through 1956 would cause the remote onset ESRD in the mid-
1980's, approximately 30 years after the veteran was last
objectively demonstrated to have been prescribed APC. Such a remote
onset of ESRD attributable to a specific analgesic taken decades
earlier is not supported in any medical evidence on file. In an
expert

- 23 -

medical opinion dated in March 2002, Dr. Adrogue pointed out that
renal disease caused by APC becomes evident while the patient is
still taking the analgesics or immediately thereafter, and that the
veteran had documented normal renal function several years after he
discontinued the use of APC.

The medical sciences bulletin submitted by the veteran in June 1996
reflects that phenacetin had been removed from analgesics in most
western countries. When phenacetin was actually removed from use in
the United States is not documented on file, but it would seem safe
to assume that the veteran was not prescribed APC after that date
from any source. In reviewing the clinical evidence on file either
from medical literature or from physicians' reports, it is clear
that "dose-response" relationships have been reported as occurring
in individuals who have taken rather large doses consistently over
a period of years and resulting thereafter in kidney damage or
failure. No report or evidence on file suggests the possibility of
a delayed onset of analgesic nephropathy, i.e., that this condition
may first become manifest some 20 or 30 years after termination of
phenacetin.

The April 1996 Board decision denying service connection for ESRD
secondary to medication prescribed for a service-connected
disability is final and the principle conclusion in that decision
was that, while the veteran had been prescribed analgesics for his
service-connected back disorder, a clear preponderance of the
competent clinical evidence on file failed to reveal a causal
relationship between any analgesics named and the development of
ESRD. While the veteran did submit evidence showing that he was
prescribed APC during service (although this service medical record
evidence was already on file at the time of the April 1996 opinion)
and did produce evidence showing that phenacetin in APC had been
linked to kidney disease, he failed to produce any competent
clinical evidence demonstrating that his kidney failure and the
onset of ESRD in the mid-1980's was causally related to APC
prescribed decades earlier during service. With regard to other
medications (i.e., Darvon, codeine, acetaminophen), the veteran
submitted no new evidence which in any way demonstrated that any of
these medications caused or contributed to cause his ESRD. The
veteran himself lacks the requisite training to offer a

24 -

Competent clinical opinion of the causal origin of his ESRD.
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The clear preponderance of the clinical evidence on file shows that
the veteran's kidney pathology, as demonstrated by objective
diagnostic testing, is entirely inconsistent with analgesic
nephropathy or kidney failure due to or caused by any medication.
Dr. Dolson in January 1993, and the VA kidney specialist, Dr.
Adrogue, in November 1994 and again in March 2000, pointed out that
analgesic nephropathy most often resulted in papillary necrosis,
malformed or "bumpy" kidneys, and hyperkalemia, findings which have
never been made for the veteran. He has never been diagnosed with
papillary necrosis and his kidneys on ultrasound were normal in
size and there has been an absence of hyperkalemia. That is,
regardless of medication type, analgesic nephropathy is shown to
result in physically identifiable changes to the kidney which have
never been found in the veteran. Moreover, the VA kidney specialist
not only ruled out any likely possibility that the veteran's ESRD
resulted from any medication prescribed at any time (during service
or thereafter by VA) but this physician specifically concluded that
the veteran's ESRD was in fact caused by essential hypertension and
he based this conclusion on objective diagnostic studies, including
a January 1970 EKG ,which revealed signs compatible with left
ventricular hypertrophy while renal function was normal. This
opinion was supported by the January 1991 statement of a private
physician, Dr. Foley, who said that the evidence suggested the
veteran had an underlying hypertensive nephropathy which caused
renal failure. The VA kidney specialist wrote that the veteran's
chronic renal failure with normal size kidneys coupled with the
accelerated form of hypertension that the veteran had in 1986 was
a relatively common presentation of this disease in African-
Americans with essential hypertension leading to severe renal
injury and renal failure. He concluded that there was ample
evidence of long-standing hypertensive effects on the aorta and the
heart at a time when neither renal or urine abnormalities were
present. He wrote that the absence of hyperkalemia (usually found
in cases of medication-induced ESRD) was very common in
hypertensive renal disease because the renal tubules are relatively
spared which is most unusual in patients with analgesic nephropathy
whose renal injury involves primarily the renal tubules.

- 25 -

In the December 1999 remand, Dr. Adrogue was requested to address
the veteran's latest claim that APC had led to his renal failure.
Dr. Adrogue once again held that diagnostic testing clearly
revealed that the veteran's kidney failure was secondary to his
hypertension. Dr. Adrogue concluded that the veteran's renal
failure was not caused by Any analgesic. In March 2003, Dr. Adrogue
further clarified this opinion. He stated that, although the
veteran was prescribed APC on several occasions during service, the
fact that his renal function remained within normal limits for many
years after discontinuing these drugs indicates that the renal
failure documented in August 1986 is unrelated to his intake of the
APC. He stated that the veteran's renal disease was most likely
caused by his hypertension.

As noted above, the veteran lacks the requisite training to offer
a competent opinion as to the causal origin of his ESRD. Espiritu,
supra. No new medical evidence has been presented which tends to
shows that the veteran's kidney pathology is consistent with
analgesic nephropathy or kidney failure due to or caused by any
medication.

For these reasons and bases, the Board finds that the veteran has
not presented new and material evidence sufficient to reopen a
claim for secondary service connection (38 C.F.R. 3.310(a)) for
ESRD related to medication provided him either during service or
thereafter by VA. While the appellant may have submitted "new"
evidence, he has not submitted "material" evidence, or evidence
which "by itself or in connection with evidence previously
assembled is so significant that it must be considered in order to
fairly decide the merits of the claim." See 38 C.F.R. 3.156(a).

Analysis: 1151 Claim. The clear preponderance of the competent
clinical evidence on file is against a finding of a causal
connection between any medication Prescribed by VA and the onset of
ESRD in the mid-1980's. The clinical evidence on file reveals that
the veteran was prescribed Darvon and codeine for his service-
connected back disorder but neither Darvon nor codeine are
clinically related to

- 26 -

kidney failure either as a general rule or specifically in the
veteran's case. While the veteran's private physician, Dr. Brooks,
implied that codeine and Darvon contributed or caused the veteran's
kidney failure, the clear preponderance of the evidence on file is
clearly against such a conclusion. A VA physician, Dr. Dolson,
reviewed this claim in January 1993, reviewed pharmacological
literature and reported that neither codeine nor Darvon was in any
way associated with chronic renal failure and that these drugs did
not cause chronic renal failure. While a massive dose of Darvon as
part of a suicide attempt could result in fulminant hepatic
necrosis which might lead to acute renal failure, the veteran has
never been shown to have fulminant hepatic necrosis and there is no
evidence or argument that he had ever taken an overdose of Darvon
which might result in such findings. The same physician reported
that while Tylenol (acetaminophen) had been associated with renal
damage, such damage was recorded in pharmacological literature as
requiring quantities greater than one kilogram over three years or
1 to 15 kilograms over a 3 to 25-year period. As one of the most
widely used drugs in the world, he reported that the incidence of
chronic renal failure due to its use was remarkably small. The
clinical records on file do not demonstrate that VA prescribed the
veteran any significant amounts of Tylenol in treatment for any
purpose and this fact was corroborated in the most recent report
provided by a VA chief renal medical officer, Dr. Adrogue, in March
2000. Moreover, Dr. Dolson, in the January 1993 medical report,
specifically stated the August 1991 opinion of Dr. Brooks was "in
error." While Dr. Adrogue noted that the veteran had more recently
been provided Ibuprofen by VA, that prescription had only been made
in the last few years, many years after the initial onset of ESRD.

Finally, despite the veteran's vehement assertions to the contrary,
there is simply no evidence on file that VA ever prescribed APC for
the veteran following service. While the veteran has argued that
records of his earlier treatment at the Cleveland VA Medical Center
were missing from his claims folder, all known records of the
veteran's treatment at that facility from 1965 through 1969 and
again from 1986 through 1987 are on file and none of those records
document that he was provided APC by VA. While the veteran has also
argued that such records have been expunged or deleted from his
claims folder, there is simply no evidence to support

27 -

such a self-serving statement. The Board finds no evidence that
shows that the veteran's claims folder has been tampered with.
There is a presumption of regularity that public officers properly
discharge their official duties, and there is no "clear evidence to
the contrary" in this case that shows otherwise.

For the veteran's 1151 claim to prevail, the evidence must
demonstrate (at least to a degree of equipoise) that he has
additional disability as a result of VA medical care. While the
veteran submitted certain medical journal information with respect
to pharmacology and adverse reactions noted to occur from certain
drugs, none of the information submitted in this matter is highly
probative with respect to the veteran's individual case. The only
direct clinical evidence in support of this claim is the private
medical statement of Dr. Brooks in August 1991 and that statement
is entirely outweighed by evidence to the contrary. While Dr.
Brooks implied that the veteran's ESRD was caused by long-term use
of codeine and Darvon (which was prescribed by VA), contrary
medical opinions and pharmacological literature relied upon in
those opinions revealed that neither codeine nor Darvon were
associated with kidney failure (other than in a massive dose of
Darvon).

A preponderance of the evidence is against a finding that the
veteran's ESRD was caused or aggravated by prescription of
medication by VA in accord with 38 U.S.C.A. 1151. As noted above,
the clear preponderance of the objective and competent clinical
evidence on file demonstrates that the form of the veteran's kidney
disease is not consistent with disease resulting from use or abuse
of any form of analgesic medication and, in the alternative, shows
that the veteran's kidney disease arose directly as a result of a
relatively common presentation of essential or primary hypertension
which preexisted the veteran's kidney failure.

(CONTINUED ON NEXT PAGE) 

- 28 -

ORDER

The application to reopen a claim for service connection for end-
stage renal disease secondary to medication prescribed for a
service-connected disability is denied.

Entitlement to VA compensation for end-stage renal disease under
the provisions of 38 U.S.C.A. 1151 is denied.

Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 9 

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

29 -



